Titus, J.
I concur in the conclusion reached by Judge Hatch in his opinion that the judgment must be reversed, but not in the reasons assigned by him. There is some evidence in the case that the defendant McConnell was upon the ground at the time, or just before, the accident happened, and knew that the sides of the sewer at that point had commenced to crack; that a consultation was had between him and some of his employes, and it was determined not to strengthen the embankment. At this time McConnell was directly and personally in charge of the work, and responsible for any neglect in properly bracing the weak spots, he having full knowledge of its condition. And it is beyond controversy that there were cracks in the wall; that the situation was dangerous; and that the accident occurred within 20 minutes after. There is no evidence that the plaintiff had any knowledge of the condition of the sewer, or that he was in any way responsible for its condition, or for the injury to himself. There is also evidence in the case that up to this point it had been customary to use three sets of braces in supporting the sides of the sewer, and that three sets were used after this point was passed, but that only two sets of braces were used at this point in strengthening the bank. It further appears in the case that before this point was reached seams and crevices had appeared in the soil, and that extra precautions were necessary to protect the bank where those seams occurred. It seems to me from these facts it became a question which the jury should pass upon, and that no error was committed in submitting the question of the defendants’ negligence to the jury by the court.
I think, however, that the verdict is excessive, and should be set aside on that ground. The plaintiff was 19 years old. The injury, while serious, was not dangerous. The bone was broken squarely off,—a simple fracture. From the evidence, no permanent injury is or'will result. The boy was confined to his house for six vreeks, and for a time thereafter walked with the aid of crutches, and after five months he went to work as usual. The jury awarded him $2,500, and it does not seem to me that for the injury the plaintiff was entitled to that sum. It is true the jury had a right to take into account the pain which he suffered, but they must have been misled as to the importance of that question upon the measure of damages. The accident occurred, not from any willful or malicious act upon the part of the defendants, but simply the want of exercise of that care which men under such circumstances are called upon and required to exercise. I think, therefore, that the judgment and order should be reversed solely upon the ground that the amount awarded by the jury is excessive.